[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Cincinnati Ins. Co. v. Discount Drug Mart, Inc., Slip Opinion No. 2022-Ohio-3714.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2022-OHIO-3714
  CINCINNATI INSURANCE COMPANY, APPELLANT, v. DISCOUNT DRUG MART,
                                    INC., APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
may be cited as Cincinnati Ins. Co. v. Discount Drug Mart, Inc., Slip Opinion
                                 No. 2022-Ohio-3714.]
Court of appeals’ judgment vacated and cause remanded for application of Acuity
        v. Masters Pharmaceutical, Inc.
   (No. 2022-0318—Submitted October 4, 2022—Decided October 20, 2022.)
             APPEAL from the Court of Appeals for Cuyahoga County,
                            No. 110151, 2021-Ohio-4604.
                                 __________________
        {¶ 1} The judgment of the court of appeals is vacated, and the cause is
remanded to that court for application of Acuity v. Masters Pharmaceutical, Inc.,
__ Ohio St.3d __, 2022-Ohio-3092, __ N.E.3d __.
        O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                            SUPREME COURT OF OHIO




                               _________________
       Collins, Roche, Utley & Garner, Richard M. Garner, and David L. Lester,
for appellant.
       Cavitch, Familo & Durkin Co., L.P.A., and Gregory E. O’Brien, for
appellee.
       Koehler Fitzgerald, L.L.C., and Timothy J. Fitzgerald, in support of
appellant for amicus curiae Ohio Insurance Institute.
       Reed Smith, L.L.P., and Justin H. Werner, in support of appellee for amicus
curiae United Policyholders.
                               _________________




                                         2